Exhibit RUDY BEVERAGE, INC. (A majority owned subsidiary of Rudy Partners, Ltd.) Financial Statements For the year ended June 30, 2007 and from Inception (November 10, 2005) through June 30, 2006 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Rudy Beverage, Inc. We have audited the accompanying balance sheets of Rudy Beverage, Inc. as of June 30, 2007 and 2006 and the related statements of operations, stockholders’ equity (deficit) and cash flows from inception (November 10, 2005) through June 30, 2006, and the year ended June 30, 2007. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Rudy Beverage, Inc. at June 30, 2007 and 2006, and the results of its operations and its cash flows for the periods from inception (November 10, 2005) through June 30, 2006, and the year ended June 30, 2007, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that Rudy Beverage, Inc. will continue as a going concern.As discussed in Note 8 to the financial statements, Rudy Beverage, Inc. has established a wholesale beverage sales business.However, there can be no assurance that the Company can obtain sufficient revenues to fund its operations and commitments or will be able to obtain sufficient funding to conduct its business plan.These conditions raise substantial doubt about Rudy Beverage, Inc.’s ability to continue as a going concern.Management’s plans regarding these matters are also described in Note 8.The financial statements do not include any adjustments that may result from the outcome of these uncertainties. /S/ MOORE & ASSOCIATES, CHARTERED Las Vegas, Nevada February 11, 2008 2675 S.
